NO. 12-07-00083-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
MAMIE
ESTHER MADDOX,         §          APPEAL FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
the offense of felony driving while intoxicated and sentenced to imprisonment
for ten years, probated for eight years. 
On June 9, 2006, Appellant's probation was revoked, and she was
sentenced to six years of imprisonment. 
Appellant did not file a motion for new trial.  Consequently, Appellant’s notice of appeal
was due on July 10, 2006.  See Tex. R. App. P. 26.2(a) (notice of
appeal must be filed within thirty days after day sentence is imposed where no
motion for new trial is filed).  However,
Appellant filed her notice of appeal on 
July 12, 2006.
            On March 28, 2007, pursuant to Texas Rules of Appellate
Procedure 37.2 and 44.3, this court notified Appellant that the information
received in this appeal did not show the jurisdiction of the court in that the
notice of appeal was not timely and there was no timely motion for new trial.  Appellant was further informed that unless
the information was amended before April 9, 2007 to show the jurisdiction of
this court, the appeal would be dismissed. 
The deadline has now passed, and Appellant has neither amended the
information filed in the appeal or otherwise responded to this court’s March
28, 2007 notice.




            Appellant’s notice of appeal is untimely, which leaves us
without jurisdiction over the appeal. Furthermore, this court has no authority
to allow the late filing of a notice of appeal except as provided by Rule
26.3.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Consequently, this appeal is dismissed
for want of jurisdiction. 
Opinion
delivered April 18, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(DO NOT PUBLISH)